Citation Nr: 1219297	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis (claimed as a bilateral foot condition).

2.  Entitlement to service connection for tinea manuum of the right hand (claimed as a skin condition of the right hand), to include as secondary to tinea pedis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA)from March 12, 1978 to June 24, 1978.  He additionally had unverified National Guard and Army Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Appellant and his wife, E. L. J., testified at a hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of that hearing is of record.  At his hearing, the Appellant submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to nonservice-connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2009 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Appellant if further action is required on his part.



REMAND

The Board has determined that further development is required before the appeal can be adjudicated.

The four elements for consideration of a medical examination in a service connection case are: (1) there is competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) there is evidence that the claimant suffered an event, injury, or disease in service, or has a disease or symptoms listed in 38 C.F.R. §§ 3.309. 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; (3) there is evidence indicating the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, and (4) the medical evidence currently of record is insufficient for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The types of evidence that "indicate the claimed disability or symptoms may be associated with the ... event, injury or disease in service" include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity or symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Appellant contends that he incurred tinea pedis during ACDUTRA at Fort Leonard Wood, Missouri in 1978.  Specifically, he asserts that he began experiencing burning and itching in his feet after entering the same showers as multiple other servicemen.  He admits that he did not seek medical treatment for this condition at that time, and that he did not, in fact, complain until the condition became more severe about three years after his separation from service, and he further contends that although he did complain to his superiors at that time he still did not receive medical treatment.  He contends that his tinea manuum developed many years after and as secondary to his tinea pedis.  At his October 2011 personal hearing, the Appellant testified that he has continually suffered from tinea pedis from the time of his separation from ACDUTRA at Fort Leonard Wood until the present.

The Appellant's service treatment records are devoid of any indication that he complained of or was treated for any skin condition of his feet or hands during active service, and his May 1978 separation examination revealed no complaints or clinical findings pertaining to any problems of the skin or feet.  Notably, however, an August 1983 periodic examination report performed in conjunction with his National Guard duty revealed that the Appellant complained of having foot trouble at that time, and he was noted to have "athletic foot."

As the Appellant has asserted continuous symptoms since ACDUTRA, and as there is no VA examination of record, the Board finds the appeal must be remanded in order for the Appellant to be afforded a VA dermatological examination to determine the nature and etiology of his claimed skin conditions of the feet and right hand.  See McLendon, 20 Vet. App. 79.

On remand, any recent VA treatment records should also be obtained.  In this regard, the Board observes that the Appellant began receiving regular VA treatment for his skin condition in March 2009, and records of his VA care, dated since June 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, on remand, the Appellant should be provided appropriate VCAA notice as to the matter of secondary service connection for tinea manuum.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for tinea manuum as secondary to his claimed tinea pedis (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Appellant's VA treatment records pertaining to his claimed disabilities from the Dallas, Texas, VA Healthcare System dated since June 2009.  Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, schedule the Appellant for a VA dermatological examination of the feet and right hand.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  Any diagnostic testing deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should diagnose and describe all skin conditions of the Appellant's feet and right hand found to be present, to include any tinea.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin condition, to include tinea pedis and tinea manuum, most recently diagnosed in June 2009, had its clinical onset during ACDUTRA in 1978 or is related to any in-service event, disease, or injury.  

The examiner is additionally asked to determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin condition of the right hand, to include any tinea manuum, is proximately due to, the result of, or chronically aggravated (permanently made worse) by any diagnosed skin of the feet, to include tinea pedis.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should comment specifically on the Appellant's contentions that he self-treated his tinea infections after his separation from ACDUTRA, and the evidence of record that he had been seen intermittently for foot problems and diagnosed with tinea periodically over the years.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Appellant and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.


By this remand the Board intimates no opinion as to any final outcome warranted.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


